Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 10/08/2021. 
Claims 1 – 8 are amended.
Claims 1 – 8 are pending.
In response to applicant’s amendment, examiner has withdrawn claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments filed on 10/08/2021 with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claim 1. Therefore, a new ground of rejection is made by the examiner in view of Xiong et al. (US 2019/0191453 A1) and MediaTek ("Multiplexing of PUCCH and other channels;" MediaTek Inc.; November 14-18, 2016). 
Applicant argued on page 7, second paragraph of the Remarks “Xiong does not contain details relevant to the determination of non-contiguous frequency resources”. According to applicant, “Xiong is completely silent with respect to the claimed determination of the non-contiguous frequency resource”.
Examiner respectfully disagrees with applicant’s argument and comments. Xiong discloses non-contiguous frequency resource for PUSCH transmission in Fig.13. Therefore, applicant’s comment regarding Xiong for non-contiguous frequency resource is not proper. Examiner further added MediaTek to specifically teach the new limitation in the currently amended claim. MediaTek discloses dynamic indication of PUSCH in last symbol, which provides a non-contiguous frequency resource for PUSCH and it is indicated dynamically to prevent resource wastage; i.e. PUSCH is not additionally allocated to the non-contiguous frequency resource. Therefore, the combination of Xiong and MediaTek teaches all the limitations in the currently amended independent claim 1. 
The independent claim 6 have the similar limitations; therefore, same rationale applies for it. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally, examiner would like to cite additional references that also provides non-contiguous frequency resource for PUSCH.
Xiong et al. US 2019/0335449 A1; and
Nory et al. US 2012/0236735 A1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Xiong hereinafter referred to Xiong) (US 2019/0191453 A1) in view of MediaTek ("Multiplexing of PUCCH and other channels;" MediaTek Inc.; November 14-18, 2016) (cited in IDS).

(Currently Amended) Regarding claim 1, Xiong teaches (Title, USER EQUIPMENT (UE), EVOLVED NODE-B (ENB) AND METHODS FOR MULTIPLEXING NEW RADIO (NR) PHYSICAL UPLINK SHARED CHANNEL (NR PUSCH) AND NR PHYSICAL UPLINK CONTROL CHANNEL (NR PUCCH)) a terminal (Fig.4 and [0049], UE 400), comprising: 
a receiver (Fig.4 and [0049], RF circuitry 406. [0054], RF circuitry 406 includes a receive signal path) that receives Downlink Control Information (DCI) ([0068], UE decodes downlink control information (DCI)); and
a processor (Fig.4 and [0049], application circuitry 402. [0050], application circuitry 402 includes one or more application processors to execute instructions to enable various applications to run on the system) that controls transmission of an Uplink (UL) data channel in a first resource indicated by the DCI ([0077], DCI schedules an uplink NR PUSCH transmission by the UE; [0086], UE determines, based on the DCI, the allocation for the NR PUSCH transmission; Fig.11 and [0124], resource allocation for NR PUSCH transmission in the UL grant is in a range indicated by 1105. Here, resource allocation 1105 is a first resource), 
wherein a second resource for an Uplink (UL) control channel is reserved ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. Here, reserved resource 1130 is a second resource) in at least part of the first resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI) such that the UL data channel is not transmitted by a non- contiguous frequency resource ([0086], the allocation for the NR PUSCH transmission to include contiguous first PRBs in contiguous symbol periods of the data region. Therefore, the PUSCH/ UL data channel is transmitted by contiguous frequency resource; i.e. the UL data channel is not transmitted by a non- contiguous frequency resource), and
wherein the processor determines the non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is (Fig.13 shows that PUSCH for UE#1 is a non-contiguous frequency resource in UL control region 1320 of the slot; therefore, a non-contiguous frequency resource is determined as a resource to PUSCH).  
Xiong does not specifically teach
non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is not additionally allocated.
However, MediaTek teaches (Section 3: Multiplexing of PUCCH and PUSCH)
wherein the non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is not additionally allocated (Fig.2b and section:3.1, Line 1 – 10, dynamic indication of whether the last symbol is used for PUSCH improves the resource utilization; when UE is not in power-limited situation, PUSCH is indicated “to use the last symbol”; there may be collision of PUSCH and PUCCH or not. In case of collision, rate matching or puncturing is performed and different power control mechanism is applied; to ensure performance of PUCCH, one methodology is to only allow PUSCH to use the remaining power. Here, in the last symbol, there is a non-contiguous frequency resource for PUSCH and it is indicated dynamically to prevent resource wastage; i.e. PUSCH is not additionally allocated to the non-contiguous frequency resource). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong as mentioned above and further incorporate the teaching of MediaTek to add method for multiplexing PUCCH and PUSCH. The motivation for doing so would have been to improve resource utilization (MediaTek, Pg.2, section: 3.1, Line 3 – 4).

(Currently Amended) Regarding claim 2, combination of Xiong and MediaTek teaches all the features with respect to claim 1 as outlined above.
Xiong further teaches
the second resource being reserved in the given symbol ([0068], a predetermined control region of one or more symbol periods is reserved for NR PUCCH transmissions).
Xiong does not specifically teach

However, MediaTek teaches 
transmission power of the UL data channel in a given symbol (Pg.2, section: 3.1, Line 7, PUSCH is indicated, “to use the last symbol”. Therefore, UL data channel uses a given symbol) based on a parameter, the second resource being reserved in the given symbol (Section: 3.1, line 2, the last symbol is reserved for PUCCH all the time), and the parameter being identical to and/or different from that of another symbol in which the second resource is not reserved (Pg.2, section: 3.1, Line 7 – 10, As shown in Figure 2a/2b, there may be collision of PUSCH and PUCCH or not. Different power control mechanism is applied to PUSCH and PUCCH. To ensure performance of PUCCH, one methodology is to only allow PUSCH to use the remaining power. Here, different power control mechanism for the PUSCH/ UL data channel and the PUCCH/ UL control channel is considered as different parameter for the first resource and the second resource, respectively. The second resource is not reserved in symbols other that last symbol (i.e. another symbol). Therefore, the parameter is different from that of another symbol in which the second resource is not reserved).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xiong and MediaTek as mentioned in claim 1 and further incorporate the teaching of MediaTek to add method for multiplexing  PUCCH and PUSCH. The motivation for MediaTek, Pg.2, section: 3.1, Line 3 – 4).

(Currently Amended) Regarding claim 4, combination of Xiong and MediaTek teaches all the features with respect to claim 1 as outlined above.
Xiong further teaches
wherein the receiver receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the processor controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).

(Currently Amended) Regarding claim 6, Xiong teaches a radio communication method (Title, USER EQUIPMENT (UE), EVOLVED NODE-B (ENB) AND METHODS FOR MULTIPLEXING NEW RADIO (NR) PHYSICAL UPLINK SHARED CHANNEL (NR PUSCH) AND NR PHYSICAL UPLINK CONTROL CHANNEL (NR PUCCH)) comprising at a terminal (Fig.4 and [0049], UE 400): 
receiving Downlink Control Information (DCI) ([0068], UE decodes downlink control information (DCI)); and
controlling transmission of an Uplink (UL) data channel in a first resource indicated by the DCI ([0077], DCI schedules an uplink NR PUSCH transmission by the UE; [0086], UE determines, based on the DCI, the allocation for the NR PUSCH transmission; Fig.11 and [0124], resource allocation for NR PUSCH transmission in the UL grant is in a range indicated by 1105. Here, resource allocation 1105 is a first resource), 
wherein a second resource for an Uplink (UL) control channel is reserved ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. Here, reserved resource 1130 is a second resource) in at least part of the first resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI) such that the UL data channel is not [0086], the allocation for the NR PUSCH transmission to include contiguous first PRBs in contiguous symbol periods of the data region. Therefore, the PUSCH/ UL data channel is transmitted by contiguous frequency resource; i.e. the UL data channel is not transmitted by a non- contiguous frequency resource), and
wherein the terminal further determines the non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is (Fig.13 shows that PUSCH for UE#1 is a non-contiguous frequency resource in UL control region 1320 of the slot; therefore, a non-contiguous frequency resource is determined as a resource to PUSCH).  
Xiong does not specifically teach
non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is not additionally allocated.
However, MediaTek teaches (Section 3: Multiplexing of PUCCH and PUSCH)
wherein the non-contiguous frequency resource as a resource to which a physical uplink shared channel (PUSCH) is not additionally allocated (Fig.2b and section:3.1, Line 1 – 10, dynamic indication of whether the last symbol is used for PUSCH improves the resource utilization; when UE is not in power-limited situation, PUSCH is indicated “to use the last symbol”; there may be collision of PUSCH and PUCCH or not. In case of collision, rate matching or puncturing is performed and different power control mechanism is applied; to ensure performance of PUCCH, one methodology is to only allow PUSCH to use the remaining power. Here, in the last symbol, there is a non-contiguous frequency resource for PUSCH and it is indicated dynamically to prevent resource wastage; i.e. PUSCH is not additionally allocated to the non-contiguous frequency resource). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong as mentioned above and further incorporate the teaching of MediaTek to add method for multiplexing PUCCH and PUSCH. The motivation for doing so would have been to improve resource utilization (MediaTek, Pg.2, section: 3.1, Line 3 – 4).

(Currently Amended) Regarding claim 7, combination of Xiong and MediaTek teaches all the features with respect to claim 2 as outlined above.
Xiong further teaches
wherein the receiver receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the processor controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of MediaTek and further in view of Shin et al. (Shin hereinafter referred to Shin) (US 2008/0220806 A1).

(Currently Amended) Regarding claim 3, combination of Xiong and MediaTek teaches all the features with respect to claim 2 as outlined above.
Xiong does not specifically teach
wherein, the processor controls the transmission power of the UL data channel such that a Power Spectral Density (PSD) is fixed or transmission power per symbol is fixed between the given symbol and the another symbol.
However Shin teaches (Title, Combined open loop/closed loop method for controlling uplink power of a mobile station)
wherein, the processor controls the transmission power of the UL data channel such that a Power Spectral Density (PSD) is fixed ([0039], WTRU adjusts transmit PSD of the data channel; The resulting Tx PSD is applied to the very beginning (first SC-FDMA symbol) of the  UL TTI for the data channel and remain constant until the next PSD adjustment. Therefore, the transmission power of the UL data channel is such that a PSD is fixed) or transmission power per symbol is fixed between the given symbol and the another symbol (Due to alternating language “or” in the claim, examiner pointed one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xiong and MediaTek as mentioned in claim 2 and further incorporate the teaching of Shin. The motivation for doing so would have been to provide an improved method for a combined open loop/closed loop uplink power control scheme for E-UTRA (Shin, [0008] and [0009]).

(Currently Amended) Regarding claim 8, combination of Xiong, MediaTek and Shin teaches all the features with respect to claim 3 as outlined above.
Xiong further teaches
wherein the receiver receives information indicating the second resource ([0118], a bitmap field in a DCI format is used to indicate the resource block groups (RBGs) in the frequency domain in a given UL slot that are reserved for NR PUCCH transmission; Fig.11 and [0124], reserved resource(s) for NR PUCCH are in a range indicated by 1130. As mentioned above, the reserved resource 1130 is a second resource; therefore, UE receives information indicating the second resource), and 
the processor controls the second resource based on an amount of the first resource and an amount of the second resource ([0084], PRBs included in the data region are first PRBs. The UE determines, for the allocation, second PRBs for the control region based at least partly on an intersection between the first PRBs and the range of PRBs indicated in the DCI; Fig.11 and [0124], resource allocation for NR PUSCH transmission is in a range indicated by 1105 (e.g. from PR) #50 through #80), and reserved resource(s) for NR PUCCH are in a range indicated by 1130 (e.g. from PRB #40 through #60). Therefore, the reserved resource/ second resource is based on the amount of the first resource (1150) and the second resource (1130)).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474